 Case 2:20-cv-07889-ODW-MRW Document 3 Filed 09/14/20 Page 1 of 4 Page ID #:106



 1
 2
 3
 4
 5
 6
 7
 8
 9        IN THE UNITED STATES DISTRICT COURT
10      FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. CV 20-7889- ODW (MRW)
13   KELLEN CLARKE,
                       Petitioner,           ORDER DISMISSING ACTION
14                                           WITHOUT PREJUDICE
15                v.
16   SHERIFF PARKINSON,
17                     Respondent.
18
19
           The Court dismisses Petitioner’s unexhausted and untimely
20
     habeas corpus action without prejudice.
21
                                         ***
22
           1.    Petitioner Kellen Clarke is an inmate currently housed at the
23
     San Luis Obispo County Jail. According to the petition he filed in this
24
     action, Petitioner pled nolo contendere to drunk driving and related
25
     charges. In September 2019, the trial court sentenced him to a four-year
26
     prison term. (Petition at 2, exhibits.) Petitioner did not seek review of his
27
28
 Case 2:20-cv-07889-ODW-MRW Document 3 Filed 09/14/20 Page 2 of 4 Page ID #:107



 1   conviction or sentence in either the state appellate or supreme courts.
 2   (Petition at 2-3.)
 3         2.     In August 2020, Petitioner filed this habeas corpus action
 4   under 28 U.S.C. § 2254. The petition advances claims of impropriety at
 5   sentencing, ineffective assistance of counsel, and deficient medical care.
 6                                           ***
 7         3.     If it “appears from the application that the applicant or person
 8   detained is not entitled” to habeas relief, a court may summarily dismiss a
 9   habeas action. 28 U.S.C. § 2243; see also Rule 4 of Rules Governing
10   Section 2254 Cases in United States District Courts (petition may be
11   summarily dismissed if petitioner plainly not entitled to relief); Local Civil
12   Rule 72-3.2 (magistrate judge may submit proposed order for summary
13   dismissal to district judge “if it plainly appears from the face of the petition
14   [ ] that the petitioner is not entitled to relief”).
15         4.     A preliminary review of the face of the petition demonstrates
16   that Petitioner is not entitled to habeas relief. As discussed below, the
17   action is patently unexhausted and untimely.
18         5.     Unexhausted – Under AEDPA, a petitioner must exhaust all
19   claims as a prerequisite to a federal court’s consideration of a habeas
20   corpus petition. 28 U.S.C. § 2254(b)(1)(A); Kyzar v. Ryan, 780 F.3d 940,
21   946 (9th Cir. 2015). Petitioner must fairly present those claims to the
22   state’s highest court. Rose v. Lundy, 455 U.S. 509 (1982).
23         6.     That obviously did not happen here. Petitioner admits in the
24   petition that he did not seek appellate review of his conviction or sentence.
25   As a result, there is no state court decision for this federal court to review
26   for constitutional error. Petitioner’s unexhausted claims cannot be
27   considered on habeas review.
28

                                                2
 Case 2:20-cv-07889-ODW-MRW Document 3 Filed 09/14/20 Page 3 of 4 Page ID #:108



 1         7.    Untimely – Under AEDPA, state prisoners have a one-year
 2   period within which they must seek federal habeas review of their habeas
 3   claims. 28 U.S.C. § 2244(d)(1). The AEDPA limitations period is generally
 4   triggered when the prisoner’s conviction becomes final, or under other
 5   specific conditions set forth in the statute. 28 U.S.C. § 2244(d)(1)(A-D); Lee
 6   v. Lampert, 653 F.3d 929, 933 (9th Cir. 2011). When a California prisoner
 7   does not appeal a conviction, that conviction becomes final under AEDPA
 8   sixty days after the entry of judgment. Mendoza v. Carey, 449 F.3d 1065,
 9   1067 (9th Cir. 2006); Cal. R. Ct. 8.308(a).
10         8.    Petitioner’s conviction became final in November 2018 (60 days
11   after September 2018 judgment). His deadline to file this federal habeas
12   action expired in approximately November 2019. However, Petitioner did
13   not file the action until August 2020, or seven months after the statutory
14   deadline. Moreover, the petition does not explain the delay in any way.
15   The petition is untimely as a matter of law.
16                                        ***
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
 Case 2:20-cv-07889-ODW-MRW Document 3 Filed 09/14/20 Page 4 of 4 Page ID #:109



 1         Therefore, the present action is hereby DISMISSED without
 2   prejudice.
 3         IT IS SO ORDERED.
 4
 5
 6   Dated: _September 14, 2020        _______________________________
                                       HON. OTIS D. WRIGHT II
 7
                                       UNITED STATES DISTRICT JUDGE
 8
 9
     Presented by:
10
11
12   ____________________________________
     HON. MICHAEL R. WILNER
13   UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         4
